Rich, J.:
This court held in Spencer v. Fort Orange Paper Co. (74 App. Div. 74) that “the granting or withholding of a bill of particulars is. within the disf cretion of the court, and where there has been no abuse of this discretion the appellate courts will not, as a rule, interfere.” This principle has been universally adopted by the appellate courts of this State. The record in the case at bar presents no abuse of discretion, and the order must be affirmed, with ten dollars costs and disbursements. Woodward, Jenks, Gaynor and Burr, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.